UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DONNA M. BRIGGS,                         
               Plaintiff-Appellant,
                  v.
CITY OF NORFOLK, a municipal
corporation, organized under the
laws of the Commonwealth of
Virginia; PAUL D. FRAIM,
individually, and officially in his
capacity as mayor of Norfolk;
MELVIN HIGH, individually, and
officially as the chief of police for
the City of Norfolk; JAMES
BROWNLIE, individually, and
officially as a lieutenant on the
Norfolk police force; R. K. ABBOTT,
in his individual capacity; JAMES B.        No. 02-1287
OLIVER, individually, and as the city
manager of the City of Norfolk;
JAYWARD HANNA, individually, and
officially as lieutenant of the
Norfolk police force; THOMAS
SPRINGER, individually, and officially
as a police officer for the City of
Norfolk; ALAN BOSTJANCIC,
individually, and officially as a
police officer for the City of
Norfolk; MARK RAILLING,
individually, and officially as a
police officer for the City of
Norfolk; KAMALA HALLGREN
LANNETTI, individually, and
                                         
2                      BRIGGS v. CITY OF NORFOLK


officially as the former assistant       
attorney for the City of Norfolk;
HAROLD P. JUREN, individually, and
officially as the assistant city
attorney for the City of Norfolk;
JAMES PRENTICE, individually, and
officially as a police officer for the
City of Norfolk; CAPTAIN CROWDER,
in his individual capacity,
                Defendants-Appellees,
                 and
THOMAS BALDWIN, in his individual
capacity; LEONARD MERRITT,
individually; TWO UNNAMED POLICE
OFFICERS OF THE NORFOLK POLICE
DEPARTMENT, in their individual
capacities; JOHN B. GOODMAN,
individually and in his official
capacity as a magistrate for the
                                         
Commonwealth of Virginia,
                          Defendants,
FEDERAL BUREAU   OF INVESTIGATION,
                    Party in Interest,
WACHOVIA BANK, N.A.,
                           Garnishee,
CITY OF VIRGINIA BEACH; EVERETTE
MARTIN, Judge of the Circuit Court
for the City of Norfolk; PATRICK
NORSK; BETTY BLACK; CHARLES
CLOUD; MASON ANDREWS; DEBBIE
MILLER; EUGENE REAGAN; MARVIN D.
MILLER; CLIENTS AND PROSPECTIVE
CLIENTS OF THE LAW OFFICES OF
MARVIN D. MILLER; LAW OFFICES OF
MARVIN D. MILLER; CLIENTS AND
                                         
                     BRIGGS v. CITY OF NORFOLK                   3


PROSPECTIVE CLIENTS OF THE JOYNES     
& GAIDIES LAW GROUP, PC; LOUIS
N. JOYNES, II; JOYNES & GAIDIES
LAW GROUP, PC; DALE GAUDING;          
DEREK YOUNG,
                           Movants.
                                      
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                    (CA-98-288-2, CA-99-83-2)

                     Submitted: May 7, 2002

                      Decided: July 31, 2002

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Donna M. Briggs, Appellant Pro Se. Alan Brody Rashkind, James
Arthur Cales, III, Krista Ann Griffith, FURNISS, DAVIS, RASH-
KIND & SAUNDERS, Norfolk, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
4                     BRIGGS v. CITY OF NORFOLK
                               OPINION

PER CURIAM:

   Donna Briggs appeals the district court’s order granting the Defen-
dant’s motion for attorney’s fees and sanctions based on Briggs’ con-
duct during proceedings associated with her civil action against
Defendants. In July 2000, the district court dismissed the last of
Briggs’ numerous claims against Defendants based on Briggs’ "ex-
treme misconduct" during trial. After we affirmed the rulings of the
district court in Briggs v. City of Norfolk, Nos. 00-1839, 00-2014,
2001 WL 265154 (4th Cir. March 19, 2001), which represented the
fifth appeal associated with this litigation, Defendants renewed their
motion for attorney’s fees in the district court. The court awarded
$2536.50 in attorney’s fees under Federal Rule of Civil Procedure
16(f) based on Briggs’ failure to attend a pretrial attorney’s confer-
ence, contribute to the preparation of the Final Pretrial Order, or par-
ticipate in good faith in the final pretrial conference. Additionally, the
court sanctioned Briggs for attorney’s fees of $28,196 based on attor-
ney time necessary to respond to Briggs’ vexatious filings and behav-
ior during the course of the proceedings.

   On appeal, Briggs contends there is inadequate legal basis for the
court’s actions. Rule 16(f), however, authorizes the imposition of
sanctions, including attorney’s fees, for a variety of conduct, includ-
ing failure to appear at a scheduling or pretrial conference, participate
in good faith in such proceedings, or for being substantially unpre-
pared. See Rabb v. Amatex Corp., 769 F.2d 996, 999-1000 (4th Cir.
1985). Moreover, the court possessed inherent power to impose sanc-
tions for bad faith or vexatious conduct. See Chambers v. NASCO,
Inc., 501 U.S. 32, 43-44 (1991). We review for abuse of discretion a
district court’s decision to sanction under either the Rule, see
National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S.
639, 642 (1976), or its inherent authority. See Cooter & Gell v. Hart-
marx Corp., 496 U.S. 384, 400-01 (1990). A district court abuses its
discretion if its ruling is based on either an erroneous view of the law
or a clearly erroneous assessment of the evidence. Brubaker v. Rich-
mond, 943 F.2d 1363, 1374 (4th Cir. 1991).

   Briggs identifies no legal error in connection with the imposition
of sanctions under the Rule but disputes the court’s assessment of the
                      BRIGGS v. CITY OF NORFOLK                        5
evidence. To prevail on this ground, Briggs must identify evidence in
the record that leaves this court with the definite and firm conviction
that the district court has made a mistake. United States v. United
States Gypsum Co., 333 U.S. 364, 395 (1948). Briggs contends that
the court ignored her inability to attend the attorney’s conference and
contribute to production of the Final Pretrial Order for medical rea-
sons. The court, however, noted that Briggs provided various excuses
for her failure to attend, but added that chief among them was her lack
of preparation. Moreover, there is no dispute that Briggs did attend
the final pretrial conference, but came unprepared, not even having
read the Final Pretrial Order prior to the conference. She then repeat-
edly requested permission to leave the conference, which the court
granted midway through the proceeding. While Briggs avers it was
inappropriate for the court to hold her departure against her in light
of its grant of permission to leave, the court stated it did so "based on
her apparent heightened emotional state," and clearly saw no point in
forcing her continued presence in light of her lack of preparation.
Ultimately, the court determined that Briggs "attended the conference
in bad faith because she had no intention of ever contributing to the
conference." We will not second guess this determination by the dis-
trict court, particularly in the absence of any evidence to the contrary,
and accordingly find no abuse of discretion in its imposition of sanc-
tions under the Rule.

   Under its inherent power, the court imposed sanctions based on
Briggs’ vexatious and bad faith conduct. The court found that Briggs
"repeatedly delayed and disrupted the orderly resolution of her claims
by filing duplicative motions and memoranda, in addition to her
steadfast refusal to accept any adverse rulings. Moreover, the plaintiff
often failed to comply with the orders of this court and generally
abused the litigation process."

   Briggs contends that her voluminous filings were necessary
because the Defendants repeatedly objected to her discovery requests
and the court repeatedly denied them. This argument effectively sup-
ports the court’s observation that Briggs refused to accept adverse rul-
ings and harassed the court with duplicative filings. Further, we agree
with the district court that the docket sheet itself, reflecting Briggs’
responsibility for over 300 filings, facially demonstrates the unwar-
ranted strain that Briggs’ conduct placed on the resources of the court
6                     BRIGGS v. CITY OF NORFOLK
and the Defendants in a civil action that was not exceptionally com-
plex. Briggs also expounds at length on the propriety of the district
court’s discovery rulings, effectively rearguing the merits of her prior
appeal. We decline, however, to address these contentions as we have
already affirmed the lower court’s judgment and the propriety of the
court’s pretrial orders is outside the scope of this appeal.

   Briggs next avers that the court’s failure to impose sanctions earlier
in the proceedings evinces that sanctions were unwarranted. The
court, however, in fact sanctioned Briggs $190 during the discovery
phase based on her repeated filing of motions. Briggs also posits the
flip side of this argument, that the court’s "prior penalties" against
her, which appear to primarily consist of adverse rulings, ought to be
enough and should preclude further monetary sanctions against her.
The court, however, noted that the vexatious conduct continued
despite numerous warnings and threats of sanctions by the court, and,
indeed, even after imposition of a lesser monetary sanction.

   Briggs also appears to suggest that this court’s failure to seek trans-
mission of the entire record to this court, and issue a more substantive
opinion in her prior appeals, somehow divested the district court of
jurisdiction to decide the sanctions issues before it. She also attacks
the court’s jurisdiction on the grounds that the court failed to protect
her witnesses and that public policy dictates against imposition of
sanctions in civil rights or racketeering cases. Briggs cites no author-
ity, nor are we aware of any, that would support these contentions.
Briggs also complains, as she has in prior appeals, that the district
judge was biased against her. Briggs demonstrates no basis for relief,
however, as she identifies no extrajudicial source for the alleged bias.
See In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).

   Accordingly, we find no abuse of discretion in the district court’s
imposition of sanctions in this case. The district court’s order is there-
fore affirmed. In light of our disposition of this appeal, Briggs’
motions for a stay of the district court’s order and for a continuance
of this proceeding are denied. Similarly, Briggs’ motion to expedite
is denied as moot. Briggs’ motions for release of funds and cancella-
tion of garnishment are denied because they are outside the scope of
this appeal, which relates to the district court’s order imposing sanc-
tions. Finally, we deny Briggs’ motion for oral argument because the
                     BRIGGS v. CITY OF NORFOLK                     7
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED